The plaintiff in error, Bowes, seeks to have this finding of the Industrial Commission reviewed by virtue of the provisions of Section 871-38, General Code, which provides, in substance, that any employer or other person in interest being dissatisfied with any order of the commission may commence an action in the Supreme Court of Ohio to set aside, vacate, or amend the same, on the ground that the order is unreasonable or unlawful. This provision of the General Code is found in what is known as the "Safety Code," Sections 871-1 to 871-45, inclusive, and relates to the right given any person aggrieved by an order of the commission in reference to acts done and orders made under the sections above noted, to wit, 871-1 to 871-45, known as the "Safety Code." It does not authorize an employee to invoke the jurisdiction of this court for the purpose of reviewing an award or order made by the Industrial Commission under the Workmen's Compensation Act. This view is sustained in Gatton v. Industrial Commission, 93 Ohio St. 203,112 N.E. 503; Pittsburg *Page 159 Coal Co. v. Industrial Commission, 108 Ohio St. 185,140 N.E. 684, and Slatmeyer v. Industrial Commission, 115 Ohio St. 654,155 N.E. 484.
This being the sole question involved, to wit, the right of plaintiff in error to prosecute this case under the provisions of Section 871-38, General Code, and such privilege not being granted the plaintiff in error by law it follows that the motion to dismiss the petition in error must be sustained.
Motion sustained.
KINKADE, ROBINSON, JONES, MATTHIAS and ALLEN, JJ., concur.
MARSHALL, C.J., dissents.